The Court :
The defense of a former adjudication does not go to the jurisdiction of the Court. In this case, when the question whether the contempt charged had been before adjúdicated was raised, the Court had the same power to pass upon it as it had to pass upon any other question in the case, and if it erred in holding that there was no such former adjudication as claimed, the error can not be reviewed upon certiorari.
That writ lies only in cases where the inferior Court has exceeded its jurisdiction. (Code Civ. Proc. § 1068.)
Writ dismissed.